Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Note: The amendment of March 15th 2022 has been considered.
Claim 5 has been amended.
Claim 8 is cancelled.
Claims 1-7 and 9-13 are pending in the current application.
Claims 1-4 and 9-12 are withdrawn from consideration.
Claims 5-7 and 13 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 5-7 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Diehl (US 5,612,026) in view of NPL Grenus “Using Agglomeration" (from www.natural productsinsider.com), NPL "Fluid Bed Systems" ('Glatt') (from www.glatt.com), NPL "Fluid Bed Systems" ('Glatt') and NPL Yeh  et al., “Influence of Calcium Lactate on the Fate of Spoilage and Pathogenic Microorganisms in Orange Juice” (from Journal of Food Protection, Vol. 67, No. 7,2004, pp. 1429-1432), NPL McCullough et al., “National Dysphagia Diet: What to Swallow?” (from The ASHA Leader Vol. 8(20), pp. 16-27), NPL Garcia et al., “Thickened Liquids: Practice Patterns of Speech-Language Pathologists” (from American Journal of Speech-Language Pathology Vol. 14(1) pp. 4-13) and NPL Spieker., “Evaluating Dysphagia” (from Am Fam Physician. 2000 Jun 15;61(12): 3639-3648).

Regarding claims 5-7 and 13: Diehl discloses of drink mix compositions comprising anion exchange resin and agglomerated xanthan gum with a water soluble metal salt, prepared by fluid bed agglomeration (see Diehl abstract; column 2, line 25 to column 6, line 16; example 1; claim 10). Since drink mix in Diel does not comprise any other compositions, the drink mix in Diehl reads on claim 5(i): “The thickened beverage or foodstuff consisting of the beverage or foodstuff and the thickening composition”. Moreover, given the fact an agglomerating process is commonly performed in a fluidized bed dryer, where liquid is sprayed/introduced to the surface of the powdered particles where it binds to the surface of the particles and causes the particles to bind to each other, where the agglomerated products have improved mixing properties (see Grenus page 1; Glatt page 5), the agglomerated xanthan with the soluble salt and anion exchange resin in Diehl meets the claimed limitations.
As to the use of the composition to treat patients with difficulty in swallowing recited in the claims: Diehl discloses a composition comprising agglomerated xanthan gum with a water soluble metal salt (i.e., a thickener), but fails to disclose treating patients with difficulty in swallowing; However, McCullough and Garcia disclose that treating patients suffering from dysphagia (i.e., difficulty in swallowing) with thickened liquids is well known and conventional (see McCullough whole document; Garcia whole document). Therefore, it would have been obvious to a skilled artisan to treat patients suffering from difficulty in swallowing with the thickening drink compositions in Diehl, and thus arrive at the claimed limitations.
As to the use of the transitional phrase “consisting” to define the mixing step, the thickening composition and the thickened beverage or foodstuff in claim 5: Diehl discloses of drink mix compositions comprising agglomerated xanthan gum, a water soluble metal salt and an anion exchange resin (e.g., cholestyramine and/or colestipol hydrochloride), but discloses adding the metal salts before mixing with food (see Diehl abstract; column 2, line 25 to column 6, line 16; example 1; claim 10); However, given the fact claim 5 only limits the mixing steps with the close-ended phrase “consisting of” while the overall method of treating a patient is defined using the open-ended transitional phrase “comprising”, and since the sequence of adding ingredients is prima facie obvious (see MPEP §2144.04), the entire claimed composition can have the anion exchange resin disclosed in Diehl, as the claim language does not excluded the anion exchange resin from the entire product and its presence does not seem to be critical absent a showing by applicant.
As to the ratio of the xanthan gum to the metal salt recited in the claims: Diehl discloses of adjusting the relative amounts of water soluble metal salt in the composition in order to attain a composition with the desired viscosity (i.e., gelation rate of xanthan gum) (see Diehl column 4, lines 23-39). Therefore, it would have been obvious to a skilled artisan to have modified Diehl and to have adjusted the amounts of the water soluble metal salt in the agglomerated drink mixture in order to attain a drink with a desired viscosity and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the metal salt (i.e., monopotassium citrate, tripotassium citrate, trisodium citrate, calcium lactate) recited in claims 5 and 13: Diehl discloses of a drink mixture that comprises agglomerated xanthan gum anion exchange resin and a water soluble metal salt, such as calcium citrate malate, but fails to disclose the metal salts recited in the claims; However, in view of the fact that  calcium citrate malate is a known source of bioavailable calcium (i.e., a calcium fortifying agent) (see Diehl from column 3, line 63 to column 4, line 12), and since calcium lactate is also a known water soluble calcium fortifying agent that is commonly used in the beverage industry as a source of calcium (see Yeh  abstract), it would have been obvious to a skilled artisan to have modified Diehl and to have substituted the known calcium fortifying agent, calcium citrate malate, in Diehl with another known calcium fortifying agent, such as calcium lactate, and thus arrive at the claimed limitations. As set forth in MPEP §2144.06, substituting equivalents known for the same purpose is obvious.
As to the exclusion of potassium chloride as a metal salt to be used in the composition: Diehl discloses the soluble metal salt maybe chosen from a list of water soluble metal salts, where one of the choices is potassium chloride (see Diehl column 3, line 46 to column 4, line 12); However, Spieker discloses that potassium chloride is known to cause esophageal injury (i.e., medication-induced dysphagia) (see Spieker pages 1-4). Therefore, it would have been obvious to a skilled artisan who desires to use the composition in Diehl to treat patients suffering from dysphagia with the thickening drink compositions in Diehl, to exclude potassium chloride as a possible water soluble metal salt, as dysphagia is a known possible side effect of potassium chloride ingestion, and thus arrive at the claimed limitations.
As to the dispersibility and dissolution properties recited in claim 5: Diehl discloses of drink mix compositions comprising anion exchange resin and agglomerated xanthan gum with a water soluble metal salt (i.e., a thickener), prepared by fluid bed agglomeration (see Diehl abstract; column 2, line 25 to column 6, line 16; example 1; claim 10), but fails to disclose the dispersibility and dissolution properties recited in claim 8; However, since an agglomerating process is commonly performed in a fluidized bed dryer, where liquid is sprayed/introduced to the surface of the powdered particles where it binds to the surface of the particles and causes the particles to bind to each other, where the agglomerated products have improved mixing properties (see Grenus page 1; Glatt page 5), it is examiner's position that the dispersibility and dissolution properties recited in claim 5 are inherently present in the drink mix compositions comprising anion exchange resin and agglomerated xanthan gum with a water soluble metal salt in Diehl. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Response to Arguments
Applicant's arguments filed on have been fully considered but they are not persuasive.

Applicant argues on pages 6-7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Diehl discloses the use of an anion exchange resin, which is excluded from the thickening composition in the current amended claims. The examiner respectfully disagrees.
As discussed above, while the mixing step, the thickening composition and the thickened beverage or foodstuff in amended claim 5 are defined by the close-ended transitional phrase “consisting”, claim 5 only limits the mixing steps with the close-ended phrase “consisting of” while the overall method of treating a patient is defined using the open-ended transitional phrase “comprising”. Given the fact the sequence of adding ingredients is prima facie obvious (see MPEP §2144.04), the entire claimed composition can have the anion exchange resin disclosed in Diehl, as the claim language does not exclude the anion exchange resin from the entire product and its presence does not seem to be critical absent a showing by applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792